Citation Nr: 0526287	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  99-12 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbar degenerative disc disease with moderate mechanical low 
back pain. 

2.  Entitlement to a rating in excess of 10 percent for 
osteoarthritis of the right foot, status post fracture.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to June 1971 
and from September 1971 to September 1997.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 1998 rating 
decision, by the St. Petersburg, Florida, Regional Office 
(RO), which granted service connection for osteoarthritis, 
L4-L5, and status post hairline fracture of the right foot, 
each evaluated as noncompensably disabling, effective October 
1, 1997.  

In January 2001, the Board remanded the case to the RO for 
further development.  Thereafter, by a rating action of 
February 2003, the RO recharacterized the veteran's back 
disorder as lumbar degenerative disc disease with moderate 
mechanical low back pain, and increased the rating from 0 
percent to 20 percent, effective October 1, 1997; the RO also 
increased the evaluation for osteoarthritis of the right 
foot, status post fracture, from 0 percent to 10 percent, 
effective October 1, 1997.  However, a claimant is presumed 
to be seeking the highest rating available under law.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter 
of increased ratings for the low back and right foot 
disorders remain in appellate status.  

Further, a claim placed in appellate status by disagreement 
with the original or initial rating award (service connection 
having been allowed) but not yet ultimately resolved, as is 
the case herein at issue, remains an "original claim" and 
is not a new claim for increase.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In such cases, separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.

In November 2004, the Board again remanded the case to the RO 
for further development.  Following the requested 
development, which included providing the veteran with VA 
examinations, a supplemental statement of the case was issued 
in May 2005.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.  

2.  The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected back 
disability is characterized by complaints of pain and 
stiffness, with no more than one self-described flare-up per 
year and flexion limited to 60 degrees, extension to 45 
degrees, lateral flexion to 30 degrees, and rotation to 30 
degrees.  

3.  The competent and objective medical evidence of record 
demonstrates that the veteran's service-connected right foot 
disorder is manifested by subjective complaints of pain and 
objective findings of moderate post-traumatic arthritis of 
the right foot, and a painful range of motion on plantar 
flexion.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for degenerative disc disease with moderate 
mechanical low back pain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40-4.42, 4.45, 
4.71a; Diagnostic Code 5293 (2002), effective prior to 
September 23, 2002; Diagnostic Code 5293 (2003), effective as 
of September 23, 2002; Diagnostic Codes 5235 to 5243 (2004), 
effective September 26, 2003.  

2.  The criteria for a rating in excess of 10 percent for 
osteoarthritis of the right foot, status post fracture, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5104, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.3, 4.71a, 
Diagnostic Codes 5003, 5010 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in September 2001 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
recertification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  Another letter was issued in January 
2005.  Those letters informed the veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

In this case, all identified medical records relevant to the 
issue on appeal have been requested or obtained.  VA provided 
the veteran with medical examinations in September 2002 and 
May 2005.  The available medical evidence is sufficient for 
an adequate determination of the veteran's claim.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  


II.  Factual background.

The service medical records reported findings of a stress 
fracture in the right foot in 1969 after parachuting.  The 
service medical records also indicate that the veteran was 
seen in October 1989 for complaints of low back pain for the 
past 2 days; he also complained of tenderness over the L4-5.  
It was noted that X-ray study revealed degenerative joint 
disease at the L4-5 level.  Following an evaluation, the 
veteran was diagnosed with mechanical low back pain secondary 
to sports.  It was noted that the separation examination, 
dated in May 1997, reported low back pain after jumping and 
other occasions.  

On the occasion of his initial general VA examination in June 
1998, it was noted that the veteran sustained a hairline 
fracture of the first metatarsal after parachuting in Vietnam 
in 1969; he currently had not problem with his right foot, 
except when he wore tight shoes.  It was also reported that 
the low back began to be a problem with recurrent pain since 
parachuting in 1969.  Examination revealed prominent first 
metatarsal bilaterally.  There was softening of the skin 
interdigitally, being moist and light in color.  The ankles' 
range of motion was normal.  The range of motion of the low 
back was normal.  The range of motion of all joints was 
normal, except that there was some obvious stiffness.  

A specific joints examination was conducted in August 1998.  
Examination revealed no evidence of synovitis and no evidence 
of joint deformity; there was a normal range of motion in all 
of the veteran's joints.  The assessment was normal physical 
examination; x-rays showed some changes of disk disease of 
the lumbar spine, and some hypertrophic changes of the MTP 
joints of the right foot.  

The veteran was afforded a VA examination in September 2002, 
at which time he reported a history of recurrent foot sprains 
associated with jumping while stationed at Fort Bragg, North 
Carolina, in the late 1960's and early 1970's.  The veteran 
indicated that he worked as an air conditioning technician, 
and stated that he had not lost time off from work in the 
last 6 months due to his foot problems.  The veteran reported 
that, with household chores that required standing for 
protracted periods of time or walking long distances, he 
developed pain over the dorsal aspect of both feet with the 
right greater than the left.  The veteran complained pain on 
the dorsal ridge over both feet.  He also reported difficulty 
with tying his shoes or pressure from his shoe tongue in the 
area.  The veteran also complained of midfoot joint pain with 
standing for protracted periods of time or walking long 
distances.  

On examination of the right foot, the veteran had normal 
heel/toe gait mechanics.  There was a dorsal ridge over the 
midfoot joint spaces with associated pain to palpation over 
the first and second metatarsal cuneiform joints.  The 
veteran demonstrated good subtalar motion with 20 degrees of 
eversion and 10 degrees of eversion.  No gross plantar 
callosities were noted.  The right foot was neurovascularly 
intact.  Similar findings were reported upon evaluation of 
the left foot.  X-ray study of the feet revealed moderate 
midfoot post-traumatic osteoarthritis, right foot.  The 
impression was bilateral moderate midfoot osteoarthritis. 

A specific examination for evaluation of the spine was also 
conducted in September 2002, at which time the veteran 
related a history of a low back injury secondary to a 
parachuting accident while on active duty in 1969.  It was 
noted that the veteran worked as an air conditioning 
technician and stated that he had lost no time from work in 
the last 6 months as a result of his low back disorder.  The 
veteran indicated that his back pain was exacerbated by 
household chores such as lawn work that requires bending or 
lifting.  The veteran complained of both sharp and dull pain 
that is intermittent in nature, worse with bending, stooping, 
and lifting.  The veteran denied any significant lower 
extremity radicular symptoms.  

On examination, combined thoracolumbar forward flexion was 40 
degrees.  Side bending was 30 degrees.  Rotation was 30 
degrees.  Extension was 20 degrees.  There was a mild lumbar 
paraspinal muscle spasm from L3 to S1, with pain to palpation 
at L4/5, and L5/S1 interspace.  Negative sciatic notch 
tenderness.  Straight leg raising was negative bilaterally.  
Motor function for extensor hallicus longus tibialis anterior 
and peroneal musculature group were rated at 5/5.  The 
veteran had a negative Goldthwait s' sign.  Calf 
circumference was 37 cm. bilaterally; and, quadriceps 
circumference was 43 cm. bilaterally.  Achilles reflexes were 
1+, bilaterally.  Patella reflexes were 1+ bilaterally.  
Neurovascular status to both lower extremities were intact.  
X-ray study revealed moderate L4/5, L5/S1 lumbar degenerative 
disc disease.  The pertinent diagnoses were lumbar 
degenerative disc disease, without significant radiculopathy, 
with moderate mechanical low back pain.  The examiner noted 
that the veteran's low back would give him difficulty with 
standing for protracted periods of time, walking long 
distances, or doing repetitive bending or material handling 
in excess of 25 pounds.  

VA progress notes, dated from June 1998 through October 2002, 
show that the veteran received ongoing clinical evaluation 
and treatment for several disabilities, including symptoms 
attributed to his low back and right foot disorders.  
Subsequent treatment reports, including VA as well as private 
treatment reports, dated from January 2005 to May 2005, 
reflect treatment for several disabilities, including 
complaints of low back pain and right foot pain.  

The veteran was afforded a VA examination in May 2005, at 
which time the veteran reported intermittent episodes of 
lumbar pain; he described the pain as a 6 or 7 on a scale of 
1 to 10 in severity.  He noted that the pain lasted for 
several minutes until he was able to rest.  The veteran 
indicated that the precipitating factors included lifting, 
bending, prolonged sitting or prolonged standing.  He noted 
occasional episodes of stiffness but denied weakness.  He 
denied radiation of the lumbar spine pain.  He was currently 
not using medical therapy for the condition.  The veteran 
indicated that he sought medical attention for his back in 
January 2005 during an incapacitating episode, but denied 
other incapacitating episodes related to his spine pain over 
the last year.  He denied associated features or symptoms to 
include weight loss, fever, malaise, dizziness, visual 
disturbances, numbness, weakness, bladder complaints, bowel 
complaints or erectile dysfunction.  He denied the use of 
ambulatory or mechanical aides; he did report using a lumbar 
spine support brace while working in the yard.  The veteran 
stated that he was able to walk only 10 to 15 minutes without 
experiencing significant back pain.  He denied a history of 
falls, and his gait was steady.  The veteran indicated that 
his activities of daily living were not adversely affected by 
his back condition.  The veteran indicated that he was 
currently working as an installer of air filters and 
thermostat in an air-conditioning business; he noted that his 
usual occupation has been limited by his lumbar pain as he 
was unable to engage in lifting.  

Examination of the back revealed normal curvature of the 
spine, symmetry, and normal rhythm of the spinal motion, with 
no focal abnormality on inspection f the spine and limbs.  
The veteran's posture and gait were normal without focal 
abnormality.  At the cervical spine, forward flexion was 
intact at 45 degrees, extension was intact at 45 degrees, 
left and right lateral flexion were intact at 45 degrees, and 
left and right lateral rotation were intact at 80 degrees.  
There was no evidence of painful motion, spasm, weakness or 
tenderness.  There was no evidence of posture abnormalities 
or fixed deformity of the spine.  At the thoracolumbar spine, 
forward flexion was intact at 60 degrees at baseline and on 
repetitive testing with painful motion noted at 50 degrees to 
60 degrees on repetitive testing.  Extension was 45 degrees 
at the baseline, and on repetitive testing with painful 
motion noted on repetitive testing at 20 degrees to 30 
degrees.  Left and right lateral flexions were intact at 30 
degrees on baseline testing and on repetitive testing, with 
painful motion noted.  There was no evidence of tenderness, 
muscle spasm, weakness or guarding noted on examination of 
the thoracolumbar spine.  Neurological examination revealed 
an alert and oriented individual.  Cranial nerves II through 
XII were grossly intact.  Sensory examination to include 
sacral segment, was intact.  Reflexes were intact bilaterally 
at both the upper and lower extremities.  The examiner stated 
that the veteran had evidence of lumbar degenerative joint 
disease without evidence of significant radiculopathy and 
with moderate mechanical low back.  

An evaluation of the right foot was also conducted.  The 
veteran reported constant pain in the right foot across the 
dorsal midsection; he denied weakness, stiffness, swelling, 
heat, redness, fatigability or lack of endurance.  The 
veteran denied seeking medical attention for his right foot 
disorder in the last year.  He denied incapacitating episodes 
in the last year related to his right foot disorder.  He 
indicated that precipitating factors to foot pain included 
prolonged standing and prolonged walking; he also noted that 
using his right foot to drive caused increased pain.  The 
veteran indicated that he was unable to participate in 
certain recreational activities, and that his occupational 
duties were limited by his right foot pain.  It was noted 
that the veteran did not wear any corrective shoes or shoe 
inserts.  

Examination of the right foot revealed evidence of bony 
abnormality at the dorsal midsection of each foot, right 
greater than left.  He had pain on palpation of the dorsal 
midsection at the right foot consistent with his reported 
hairline fracture site.  The veteran was able to move all 
toes without limitation in range of motion.  The veteran had 
intact range of the motion at the left foot, and he was noted 
to have painful range of motion at the right foot on plantar 
flexion with baseline and repetitive testing throughout the 
entire range of motion.  The veteran had no difficulty with 
extension at his right foot, and he had no joint involvement 
at the ankle.  There was no evidence of edema, instability, 
weakness or guarding of movement noted.  His gait was within 
normal limits, but he was noted to have limitation on rising 
on his toes secondary to right foot pain.  His posture was 
normal when he rose on both heels.  He had no evidence of 
ulceration or callus formation at either foot.  There were no 
vascular changes at either foot.  There was no evidence of 
unusual shoe pattern.  No other abnormality was detected for 
either foot.  The examiner noted that the veteran had 
continued evidence of pain from osteoarthritis of the right 
foot status post hairline fracture.

III.  Legal analysis.

Ratings for service-connected disabilities are determined by 
applying a schedule of ratings (Rating Schedule)-which is 
based, as far as practical, on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R.  Part 4.  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  

In Fenderson, supra, it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  Compare Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) [where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern].  In Fenderson, the United 
States Court of Appeals for Veterans Claims ("the Court") 
also discussed the concept of the "staging" of ratings, 
noting that it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All reasonable doubt 
regarding the severity of the disability at issue is resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

A.  Degenerative disc disease with mechanical low back pain.

The veteran's service-connected degenerative disc disease 
with moderate mechanical low back pain has been rated as 20 
percent disabling under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5292-5293 (2004).  

As a preliminary matter, the Board notes that during the 
course of this appeal the regulations for rating disabilities 
of the spine were twice revised effective September 23, 2002, 
and effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).  

The Rating Schedule provides that traumatic and degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2004).  
Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is X-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or X-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2004). "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  A VA 
General Counsel opinion has also held that Diagnostic Code 
5293, intervertebral disc syndrome, involved loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
was applicable.  VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).  

Prior to September 2003, the Rating Schedule provided ratings 
for limitation of motion of the lumbar spine when limitation 
was slight (10 percent), moderate (20 percent), or severe (40 
percent). 38 C.F.R. § 4.71a, Code 5292 (effective before 
September 26, 2003).  For lumbosacral strain ratings were 
provided when there was evidence of characteristic pain on 
motion (10 percent), muscle spasm on extreme forward bending 
with loss of lateral spine motion, unilateral, in a standing 
position (20 percent), or listing of the whole spine to the 
opposite side with a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent).  See 38 
C.F.R. § 4.71, Code 5295 (effective before September 26, 
2003).  

Prior to September 2002, ratings were provided for 
intervertebral disc syndrome when the disorder is shown to be 
mild (10 percent), moderate with recurring attacks (20 
percent), severe with recurring attacks and intermittent 
relief (40 percent), or pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective before September 23, 
2002).  

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. Ratings were provided for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months (10 percent), with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
(20 percent), with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months (40 percent), or with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective September 23, 2002).  

It was noted that for purposes of evaluations, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  It was further noted that 
when evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes 
and neurologic disabilities were to be evaluated separately 
using criteria for the most appropriate neurologic diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
(2).  If intervertebral disc syndrome was present in more 
than one spinal segment, provided that the effects in each 
spinal segment were clearly distinct, each segment of the 
spine was to be evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3).  

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent), or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2004).  It is noted that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain), 5242 
(Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, The Spine (effective from September 23, 
2003).  

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 percent);

For unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);

For unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine (30 
percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent); and For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees, or 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees, or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, or combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 50 percent 
or more of the height (10 percent).  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(effective from September 23, 2003).  

It is noted that diseases and injuries of the spine should be 
evaluated upon any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1). For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).  

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted. Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).  

Range of motion measurement are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5). 
Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).  

The September 2003 regulation amendments also provide a 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as follows:

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months (60 percent);

With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
(40 percent);

With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 months 
(20 percent); and

With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months (10 percent).

38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (effective from 
September 26, 2003).  

In this case, it is clear that the veteran suffers from an 
ongoing low back disorder that involves pain and discomfort, 
as well as some limited motion.  We have carefully reviewed 
the extensive medical findings set out above.  The Board 
finds, first, that the veteran's disability does not warrant 
an increase to a 40 percent disability rating under the 
criteria of old DC 5293.  A 40 percent disability rating 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  Given that the veteran 
described that his attacks occurred only once in the past 
year, the Board simply cannot find that this represents only 
intermittent relief.  The veteran also noted that the pain 
lasts only for several minutes until he is able to rest.  
From his description, even viewing the evidence entirely in 
the veteran's favor, the Board concludes that the veteran is 
free of attacks for eleven months out of a year.  Therefore, 
an increase to 40 percent is not warranted under this code.  
It is noteworthy that in September 2002, the veteran denied 
any significant lower extremity radicular symptoms; and, 
neurovascular status to the lower extremities was intact.  
Moreover, during the most recent VA examination in May 2005, 
the veteran denied radiation of the lumbar spine pain.  
Consequently, there is no clear indication that the veteran 
suffers from recurring attacks.  He complained of pain 
associated with his low back disorder, but has not suggested 
that he suffers attacks or flare-ups of any type.  The Board 
finds that there is no basis on which to find that the 
veteran suffers from more than moderate IDS with recurring 
attacks; thus, the criteria for a rating in excess of 20 
percent rating under the old DC 5293 have not been met.  38 
C.F.R. § 4.71a, DC 5293 (2002).  

The Board has also evaluated the veteran's disability under 
all other applicable diagnostic codes in effect prior to 
September 23, 2002, to determine whether he could have been 
rated higher than 20 percent.  However, the veteran was never 
diagnosed with fracture of his vertebra, nor does his medical 
evidence show he had ankylosis of any portion of his spine.  
Therefore, 38 C.F.R. § 4.71a, DCs 5285-5289 (2002) are not 
for application.  

Under 38 C.F.R. § 4.71a, DC 5292 awards a 10 percent 
disability rating for slight limitation of motion of the 
lumbar spine, 20 percent disability for moderate limitation 
of motion, and 40 percent disability for severe limitation of 
motion of the lumbar spine.  While the veteran has definitely 
demonstrated some limitation of his lumbar spine, his VA 
examination reports do not show that his limitation is 
severe.  Indeed, in September 2002, the veteran was able to 
forward flex his lumbar spine to 40 degrees, and also extend 
to 20 degrees.  Most recently, in May 2002, the veteran was 
able to flex his lumbar spine to 60 degrees, and also extend 
it to 45 degrees.  

The Board finds that a rating in excess of 20 percent is not 
warranted under the version of DC 5295 in effect prior to 
September 26, 2003.  The veteran is shown to have back pain 
and some limitation of motion.  Although there is evidence of 
degenerative disc disease, there is no evidence of listing of 
whole spine to opposite side, positive Goldthwait's sign, 
loss of lateral motion with osteo-arthritic changes, or some 
of the above with abnormal mobility on forced motion.  Based 
on the foregoing, the Board finds that overall, the evidence 
does not show that the veteran's low back disorder is 
manifested by symptomatology that more nearly approximates 
the criteria for an evaluation of 40 percent under the old 
version of DC 5295, and that the preponderance of the 
evidence is against a rating in excess of 20 percent under 
this Diagnostic Code.  

Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome were amended.  Under 38 C.F.R. 
§ 4.71a, DC 5293 (2003), intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the previous 12 months warrant a 20 percent 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent evaluation.  Id.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  Id.  

In addition, the rating provisions contained these notes:

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Under DC 5293 (2003), the veteran's disability also does not 
warrant an increase to 40 percent.  Significantly, the 
veteran reported only one incapacitating episode in the past 
year.  The record does not indicate that the veteran was 
incapacitated for up to four to six weeks; and, the veteran 
denied any associated symptoms such as weakness, numbness, 
etc.  Therefore, an increase to 40 percent is not warranted 
under DC 5293.  

Effective September 26, 2003, the criteria for rating 
diseases and injuries of the spine were again amended.  The 
criteria for the General Rating Formula for Diseases and 
Injuries of the Spine (Diagnostic Codes 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes) are as 
follows:  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine.....100%

Unfavorable ankylosis of the entire thoracolumbar 
spine.....50%

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....40%

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.....30%

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.....20%

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Here, the Board finds that an increased rating to 30 percent 
is not warranted, because the veteran's forward flexion of 
the cervical spine is not limited to 15 degrees or less nor 
has the veteran demonstrated favorable ankylosis of the 
entire cervical spine.  

Effective September 26, 2003, the criteria for rating 
intervertebral disc syndrome were renumbered and are, 
instead, located at 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2004).  The specific criteria, however, were not amended, 
except that DC 5243 provides that the alternative to this 
code is to rate the disability under the General Rating 
Formula for the spine, as discussed above.  

Finally, the Board notes that we have considered the 
veteran's functional loss due to pain on motion, under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 for all rating codes 
potentially applicable to the veteran's disability.  DeLuca 
v. Brown, 8 Vet. App. 202, 207-8 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected low back disorder are contemplated in the 
20 percent rating currently assigned.  There is no indication 
that pain, due to disability of the spine, has caused 
functional loss greater than that contemplated by the 20 
percent evaluation assigned.  38 C.F.R. § 4.40, 4.45; DeLuca 
v. Brown, supra.  

The Board further finds that the evidence in this case does 
not present such an exceptional or usual disability picture 
as to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b) (1) (2004) (such 
ratings may be authorized by the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service).  

In view of the foregoing, the Board finds that the 20 percent 
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the veteran.  
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

B.  Osteoarthritis of the right foot, status post hairline 
fracture.

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. 4.71a, Diagnostic 
Code (DC) 5010 (2004).  

Degenerative arthritis established by X-ray findings may be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 38 C.F.R. 
§ 4.71a. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

In the absence of limitation of motion, a 20 percent 
evaluation will be warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations.  A 
10 percent evaluation is warranted with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  The 20 percent and 10 percent ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion.  Id.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

The veteran essentially contends that his right foot disorder 
is more severe than the 10 percent disability evaluation 
initially assigned.  That evaluation has been assigned under 
Diagnostic Codes (DC) 5010-5284.  The criteria provide that 
traumatic arthritis is rated as degenerative arthritis, which 
is rated on the basis of limitation of motion under the 
appropriate diagnostic code, which in this case is DC 5284.  
A 10 percent evaluation is for moderate residuals of foot 
injuries, and a 20 percent rating requires moderately severe 
residuals.  Severe residuals of foot injuries warrant a 30 
percent evaluation.  A 40 percent evaluation requires that 
the residuals be so severe as to result in actual loss of use 
of the foot.  38 C.F.R. § 4.71a, DC 5284.  

Based on all the evidence of record, the Board finds that the 
veteran has continued to have complaints of pain in his right 
foot.  The September 2002 examination reported findings of 
moderate osteoarthritis in the right foot and joint pain.  No 
other findings were noted.  Similarly, during the most recent 
VA examination in May 2005, the examiner reported that the 
veteran continued to have pain from osteoarthritis of the 
right foot with limitation on rising on his toes.  However, 
he had no difficulty with extension at the right foot, and no 
joint involvement of the ankle.  

In reviewing the overall record, the Board finds that the 
veteran's primary complaint regarding his right foot 
disability is pain.  Although the Board is required to 
consider the effect of the veteran's pain when making a 
rating determination, and has done so in this case, the 
Rating Schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

In light of the veteran's subjective complaints and any 
associated functional limitations, the Board finds that the 
right foot disorder is appropriately compensated by the 10 
percent rating that has been assigned on the basis of 
functional loss due to pain with application of 38 C.F.R. 
§§ 4.40, 4.45, and is in accordance with a level of 
impairment contemplated by the provisions of Diagnostic Code 
5284 for a moderate disability from a foot injury.  The 
evidence does not show functional limitation such as to 
approximate a moderately severe disability, needed for a 20 
percent rating under DC 5284 with application of 38 C.F.R. 
§§ 4.40, 4.45.  

The Board notes that pyramiding, which is the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes.  

There is no medical evidence of record that demonstrates 
symptomatology associated with malunion of, or nonunion of 
tarsal or metatarsal bones (Diagnostic Code 5283); therefore 
an evaluation of the veteran's right foot disorder under that 
code is not for application.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit-of-
the-doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an initial evaluation in excess of 10 percent 
for a right foot disability.  Gilbert, supra.  

Given these facts, there is no basis for a higher rating 
under any code and, as noted above, any functional loss 
experienced by the veteran is encompassed by the current 10 
percent rating assigned under Diagnostic Codes 5010-5284.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

In deciding this matter, the Board has considered all the 
evidence consistent with the Court's decision in Fenderson.  
The evidence does not show disability warranting more than a 
10 percent rating during any period under consideration, even 
in light of 38 C.F.R. § 4.7.  

The above determination is based upon consideration of 
applicable provisions of the Rating Schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  
Specifically, the medical evidence fails to show, and the 
veteran has not asserted, that he has required frequent 
periods of hospitalization for his right foot disorder, nor 
has he alleged marked interference with employment due solely 
to that condition.  See 38 C.F.R. § 3.321(b) (1) (2004).  


ORDER

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease with mechanical low back pain is 
denied.  

Entitlement to a rating in excess of 10 percent for 
osteoarthritis of the right foot, status post hairline 
fracture, is denied.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


